 Case: 4:19-cv-02916-MTS Doc. #: 75 Filed: 03/04/21 Page: 1 of 2 PageID #: 430




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI

TAMARA REAVIS,                             )
                                           )
       Plaintiff,                          )
                                           )       Case No.:     4:19-CV-02916
v.                                         )
                                           )
SAINT LOUIS COUNTY,                        )
MISSOURI, et al.                           )
                                           )
       Defendants.                         )


                             STIPULATION OF DISMISSAL

       COME NOW the parties, by and through their counsel of record, and stipulate to the

dismissal with prejudice of all pending claims asserted by Plaintiff against Defendants Julia

Murphy f/k/a Julia Childrey and Mark Barbeau ONLY, with each party to bear their own costs and

attorneys’ fees.

                                           Respectfully submitted,

                                           LAUREN ALLEN, LLC
                                           By: /s/ Lauren Perkins Allen
                                               Lauren Perkins Allen, #49845MO
                                               4717 Grand Blvd., Ste. 130
                                               Kansas City, Missouri 64108
                                               T: 816.877.8120
                                               F: 816.817.1120
                                               Email: lpa@laurenallenllc.com

                                           MANDEL & MANDEL, L.L.P.
                                           By:  /s/ Michael J. Sudekum
                                               Michael J. Sudekum, #49738MO
                                               1010 Market Street, Suite 850
                                               St. Louis, MO 63101
                                               T: (314) 621-1701
                                               F: (314) 621-4800
                                               Email: mike@mandelmandel.com

                                                   Attorneys for Plaintiff Tamara Reavis

                                               1
 Case: 4:19-cv-02916-MTS Doc. #: 75 Filed: 03/04/21 Page: 2 of 2 PageID #: 431




                                              ST. LOUIS COUNTY COUNSELOR’S OFFICE

                                              By:     /s/Catherine M. Robertson________
                                                      Catherine M. Robertson #63200MO
                                                      Associate County Counselor
                                                      41 South Central Avenue, 9th Floor
                                                      Clayton, Missouri 63105
                                                      T: 314.615.7042
                                                      F: 314.615.3732
                                                      Email: crobertson@stlouisco.com

                                                      Attorney for St. Louis County, Murphy and
                                                      Barbeau


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed via the Court’s
electronic filing system on this 4th day of March 2021, which sent notification to counsel of record.

                                                      /s/ Lauren Perkins Allen
                                                      Attorney for Plaintiff




                                                 2
